Title: To George Washington from John Dandridge, 27 October 1788
From: Dandridge, John
To: Washington, George



Sir,
Richmond Octr 27th 88.

I take the liberty of drawing your attention a little to the subject of the Debt due you from my Fathers Estate—I have now in my possession a tract of Land in Gloucester County, entirely level, situate on the navigable waters of north river, but a small distance from the Bay & containing four hundred acres: The soil is very rich & strong—It was sold under a mortgage, to my Father, foreclosed, & I became the purchasor of necessity—I have also the balance of a Tract of land of about 1400 acres, situate on Elkhorn creek, in Fayette county & the soil of the best quality, besides a considerable quantity of meadow land—Now, Sir, the present situation of trade & commerce, internal as well as foreign is such, & such the exhausted state of our currency from the former & continued extravagance of Individuals, that

no one who deals in that way, can give the value of these lands in money: Any kind of exchange would be leaving me in the same situation, if no worse: Wherefore unless a crediter will take them I know not what I can do—Either of the Tracts I should suppose to be worth one thousand pounds; the first I am sure is—The purpose of this Letter is to know if either of them will answer your convenience—If they will, I shall be very happy to make a conveyance according to your directions at any time.
You will be so good as to present my affecte duty to my Aunt, my love to my Sister & Cousins & respect to the Major. I am Sir, with respectful Esteem, Yr Sert

Jn Dandridge

